Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed March 26, 2021 is acknowledged. Claims 1-15, 19 and 21 are deleted. Claims 16-18, 22 and 25 are amended. Claims 25-30 are withdrawn.

2.	Claim objection(s) in the previous Office Action (Paper No. 20210130) is/are removed.

3.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20210130) is/are removed.

4.	Claim rejection(s) under 35 USC 102 and 103 in the previous Office Action (Paper No. 20210130) is/are removed.

5. 	Since the elected species are free of prior art, a search extended to the rest of species has been performed. Since the presently claimed invention is free of prior art, Examiner has reconsidered the restriction requirement regarding the instant 

Examiner’s Amendment
6.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7.	Authorization for this examiner's amendment was given in a telephone interview with Ms. Lisa Lint on June 4, 2021.
The application has been amended as follows: 
In Claim 25 (last line), replace “(C)” with -- (C’) --.
In Claim 27 (line 2), remove “(C) or”.

Allowable Subject Matter
8.	Claims 16-18, 20 and 22-30 are allowed.

9.	The following is an examiner's statement of reasons for allowance:

Su discloses a methacryloxy-terminated polysiloxane-polyalkylene glycol block copolymer derived from a hydroxybutyl terminated polydimethylsiloxane, poly(propylene oxide), toluene diisocyanate, where 14.65 g (0.010 mol) of the polydimethylsiloxane is used. Thus, the molecular weight of the polydimethylsiloxane is 1465. Since the formula weight of a dimethylsiloxy unit is 74, the number of the dimethylsiloxy units in the polydimethylsiloxane is about 20. Notably, the polydimethylsiloxane constitutes about 49.8 wt% of the block copolymer. Further, since 10.00 g (0.005 mol) of poly(propylene oxide) is used, the poly(propylene oxide) has a molecular weight of 1,000. Thus, the poly(propylene oxide) would have about 18 propylene oxide units. (Example 1) More examples are shown in Tables 1 and 2. The foregoing poly(propylene oxide) is one of the polyoxyalkylene diols disclosed in Su. (col. 11, line 59 to col. 12, line 22 and col. 14, lines 7-61) However, Su does not teach or fairly suggest a polysiloxane-polyalkylene glycol block copolymer obtained by the presently claimed reaction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
June 4, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765